—Judgment unanimously affirmed. Memorandum: Supreme Court properly directed respondents to initiate disciplinary proceedings against petitioner on charges of absconding from a temporary release program (see, 7 NYCRR 1904.2 [b]). Upon our review of the record, we reject the contention that petitioner was denied procedural due process and suffered substantial prejudice as a result of respondents’ actions (cf., Matter of Howard v Coughlin, 190 AD2d 1090, 1091). (Appeal from Judgment of Supreme Court, Wyoming County, Dadd, J.—Article 78.) Present—Lawton, J. P., Fallon, Wesley, Doerr and Boehm, JJ.